Title: To John Adams from Daniel Corry, 9 December 1820
From: Corry, Daniel
To: Adams, John


				
					Venerable Sir
					Maine Augusta Dec 9. 1820
				
				In your Obliging Letter to me, under date of the 24th. January 1820, you wisely observed that Maine “had avoided Several Errors in the Constitution of Massts:, and that it might have avoided Some others”I sincerely hope & expect that Massts: will avail herself of the present favorable opp’y to repair her constitution, The convention now in Session will, no doubt make an able Report to their constituents, There appears no want of Numbers, of Talents, or of Zeal—But is there no danger that it may clip & trim the “parsons Wig,” too muchI shall be glad to receive a copy of the report, After it Shall be printed,It would have been more pleasing to me to have Seen the name of John Adams affixed to the revised constitution as President of the convention, It would have better accorded with the public opinion, feelings & Expectations, and I believe have been more Satisfactory, than the Name of Judge Parker or of any Other Judge in Massts:Accept the respectful regard / venerable & Esteemed Sir / Of your ob hl Serv
				
					Daniel Corry
				
				
			